DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II directed to Fig. 5 (claims 1-2, 4-16 and 18-20) in the reply filed on February 23rd, 2021 is acknowledged. 
Claims 3 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the readout circuit” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a third conductive plug” in line 2 and there is no limitation reciting “a second conductive plug” in claim 1 and 4. Therefore, the limitation “a third conductive plug” is confusing without having a second conductive plug within the packaging structure.
Claim 14 recites the limitation “the readout circuit” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the readout circuit” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (Pub. No.: US 2017/0092680 A1). 
Regarding claim 1, Kwon discloses a CMOS image sensor packaging structure in Figs. 11-14, comprising: a pixel circuit substrate (second sub chip CH2), including a photosensitive region (photoelectric conversion devices PCD region) and a readout circuit region (transistors TXT regions), wherein a pixel array of the CMOS image 

    PNG
    media_image1.png
    815
    1130
    media_image1.png
    Greyscale

sensor (array of photodiode/photo transistors) is disposed in the photosensitive region (see Fig. 14 and [0005], [0114-0115]), the readout circuit (transistors TXT) is disposed in the readout circuit region, the readout circuit includes a circuit interconnection terminal connection (metal layer M21) (see Fig. 14 and [0116-0116]), and the pixel circuit substrate includes a first surface (the surface of insulating layer 280 having layer 
Regarding claim 2, Kwon discloses the packaging structure according to claim 1, wherein: the interconnection structure includes a first conductive plug (via TSV) disposed in the pixel circuit substrate, and the first conductive plug is electrically connected to the circuit interconnection terminal and the redistribution layer (connecting upper metal layer M21 and bonding pad 8) (see Fig. 14 and [0124-0125]).
Regarding claim 4, Kwon discloses the packaging structure according to claim 1, wherein: the interconnection structure includes a third conductive plug (combination of V21/M22/V22/M23/V23) disposed in the pixel circuit substrate and an electrical connection part (upper metal layer M24 and connection region 310) disposed on the first surface, wherein the third conductive plug is electrically connected to the circuit interconnection terminal and the electrical connection part (connecting upper metal 
Regarding claim 5, Kwon discloses the packaging structure according to claim 4, wherein: the electrical connection part includes a surface contact pad (upper metal layer M24) disposed on the first surface and an electrical connection block (connection region 310) superposed on the surface contact pad and located in the bonding layer ( in intervening layer 310), wherein two terminals of the third conductive plug (an end of V21 and an end of V23) are electrically connected to the circuit interconnection terminal and the surface contact pad, respectively, and the electrical connection block is electrically connected to the surface contact pad and the chip interconnection terminal (see Fig. 14 above).
Regarding claim 6, Kwon discloses the packaging structure according to claim 1, wherein: the signal processing chip is disposed above the first surface corresponding to the readout circuit region (first sub chip CH1 formed above second sub chip CH2 and above the transistors TXT region) (see Fig. 14 above).
Regarding claim 10, Kwon discloses the packaging structure according to claim 1, wherein the CMOS image sensor is a back illuminated CMOS image sensor (see Fig. 14 and [0112]).
Regarding claim 11, Kwon discloses the packaging structure according to claim 1, wherein the bonding layer includes an adhesive material (insulating layer 350 include silicon oxide as an adhesive material) (see [0068-0069]).
Regarding claim 12, Kwon discloses the packaging structure according to claim 1, wherein the bonding layer is made of a dry film (insulating layer 350 include silicon oxide as dry film) (see [0068-0069]).
Regarding claim 14, Kwon discloses a camera device (see [0004-0005] and [0098-0103]) comprising a CMOS image sensor packaging structure in Figs. 11-14, comprising: a pixel circuit substrate (second sub chip CH2), including a photosensitive region (photoelectric conversion devices PCD region) and a readout circuit region (transistors TXT regions), wherein a pixel array of the CMOS image sensor (array of photodiode/photo transistors) is disposed in the photosensitive region (see Fig. 14 and [0005], [0114-0115]), the readout circuit (transistors TXT) is disposed in the readout circuit region, the readout circuit includes a circuit interconnection terminal connection (metal layer M21) (see Fig. 14 and [0116-0116]), and the pixel circuit substrate includes a first surface (the surface of insulating layer 280 having layer 360c formed on) and a second surface (bottom substrate 200b) that are oppositely disposed (see Fig. 14 and [0068-0070], [0121]); a bonding layer (intervening layer 300), disposed on the first surface (see Fig. 14 and [0048], [0054], [0069-0070]); a signal processing chip (first sub chip CH1), disposed above the first surface through the bonding layer, wherein the signal processing chip includes a chip interconnection terminal (M11/V11/M12/V12/M13/V13/M14) (see Fig. 14 and [0019], [0126]); an interconnection structure (via TSV, V21/M22/V22/M23/V23, M24 and connection region 310), electrically connected to the chip interconnection terminal and the circuit interconnection terminal (see Fig. 14, [0054], [0056], [0121] and [0126]); and a redistribution layer (bonding pad 8), disposed on the second surface, wherein the redistribution layer is 
Regarding claim 15, Kwon discloses a method for forming a CMOS image sensor packaging structure in Figs. 4A-4C and 11-14, comprising: providing a pixel circuit substrate (second sub chip CH2) and a signal processing chip (first sub chip CH1) (see Fig. 14 and [0019], [0126]), wherein the pixel circuit substrate includes a photosensitive region (photoelectric conversion devices PCD region) and a readout circuit region (transistors TXT regions), a pixel array of the CMOS image sensor (array of photodiode/photo transistors) is disposed in the photosensitive region (see Fig. 14 and [0005], [0114-0115]), the readout circuit (transistors TXT) is disposed in the readout circuit region, the readout circuit includes a circuit interconnection terminal connection (metal layer M21) (see Fig. 14 and [0116-0116]), and the pixel circuit substrate includes a first surface (the surface of insulating layer 280 having layer 360c formed on) and a second surface (bottom substrate 200b) that are oppositely disposed, the signal processing chip includes a chip interconnection terminal (M11/V11/M12/V12/M13/
V13/M14) (see Fig. 14 and [0019], [0068-0070], [0121], [0126]); bonding the signal processing chip onto the pixel circuit substrate by using a bonding layer (using intervening layer 300) (see Figs. 4A-4C, 14), wherein the bonding layer disposed on the first surface (see Fig. 14 and [0048], [0054], [0069-0070]); forming an interconnection structure (via TSV, V21/M22/V22/M23/V23, M24 and connection region 310), wherein the interconnection structure is electrically connected to the chip interconnection terminal and the circuit interconnection terminal (see Fig. 14, [0054], [0056], [0121] and [0126]); and forming a redistribution layer (bonding pad 8) on the second surface, 
Regarding claim 16, Kwon discloses the method to claim 15, wherein: forming the interconnection structure includes: forming a first conductive plug (via TSV) disposed in the pixel circuit substrate, and the first conductive plug is electrically connected to the circuit interconnection terminal and the redistribution layer (connecting upper metal layer M21 and bonding pad 8) (see Fig. 14 and [0124-0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No.: US 2017/0092680 A1) as applied to claims 1 above, and further in view of Yoon et al. (Pub. No.: US 2019/0131336 A1), hereinafter as Yoon.
Regarding claim 7, Kwon discloses the packaging structure according to claim 1, but fails to disclose further including: an encapsulation layer, disposed above the first surface and covering the bonding layer and the signal processing chip.
Yoon discloses a packaging structure in Figs. 9 and 11L comprising a signal processing chip (logic chip 320a), a bonding layer (second substrate structure 200), and an encapsulation layer (encapsulation portion 350), disposed above a first surface of a pixel circuit substrate (a surface of substrate structure 100) and covering the bonding layer and the signal processing chip (covering logic chip 320a and second substrate structure 200) (see [0127-0130]).
The encapsulation portion 350 of Yoon being incorporated into the packaging structure of Kwon for covering the intervening layer 300 and the first sub chip CH1 for reciting all limitation of claim 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the packaging structure of Kwon to have the encapsulation layer of Yoon because having the encapsulation layer would further prevent the packaging structure from degrading that causes by moisture and oxidation. 
Regarding claim 8, the combination of Kwon and Yoon discloses the packaging structure according to claim 7, Kwon fails to disclose further including: a dummy chip, disposed above the first surface through the bonding layer, wherein the encapsulation layer covers the dummy chip. However, Yoon discloses further including: a dummy chip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the packaging structure of Kwon to have the dummy chip of Yoon (dummy chip 320) because having the dummy chip would provide a way for filling in empty space in between other chips within the packaging and for improving the stress and strain within the packaging.
Regarding claim 9, the combination of Kwon and Yoon discloses the packaging structure according to claim 7, wherein: when incident light enters the pixel array from the second surface, the dummy chip is disposed above the first surface corresponding to the photosensitive region (see Fig. 14 of Kwon and Fig. 11K of Yoon).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No.: US 2017/0092680 A1) as applied to claim 1 above, and further in view of Jung et al. (Pub. No.: US 2019/0237375 A1), hereinafter as Jung.
Regarding claim 13, Kwon discloses the packaging structure according to claim 1, Kwon discloses the redistribution layer includes a pad (bonding pad 8) (see Fig. 14 and [0125]), but fails to disclose wherein: the redistribution layer includes redistribution wires and the pad electrically connected to the redistribution wires.
Jung discloses the redistribution layer includes redistribution wires (via 2243, wiring 2242 and metal layer 2260) and a pad (first connection pad 222) electrically connected to the redistribution wires (see Fig. 4 and [0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the redistribution wires of Jung (via 2243,  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No.: US 2017/0092680 A1) as applied to claim 15 above, and further in view of Enquist et al. (Pub. No.: US 2019/0355706 A1), hereinafter as Enquist.
Regarding claim 18, Kwon discloses the method according to claim 15, but fails to disclose before forming the redistribution layer, further including: forming an encapsulation layer above the first surface, wherein the encapsulation layer covers the bonding layer and the signal processing chip.
Enquist discloses a method of forming packaging structure in Figs. 4 comprising before forming a redistribution layer (before forming contact pads on dies 402 for vias 414), further including: forming an encapsulation layer (forming molding material 406) above a first surface of circuit substrate (above die 402), wherein the encapsulation layer covers a bonding layer (layers 114/116) and a circuit chip (die 404) (see [0049-0053]).
The method of forming the encapsulation layer of Enquist before forming the redistribution layer being incorporated into the method of Kwon for covering the bonding layer and the signal processing chip (layers 300 and first sub chip CH1) for reciting all limitation of claims 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of forming the encapsulation layer of Enquist into the method of Kwon because having the encapsulation layer would .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Pub. No.: US 2017/0092680 A1) and further in view of Enquist et al. (Pub. No.: US 2019/0355706 A1), hereinafter as Enquist, as applied to claim 18 above and further in view of Yoon et al. (Pub. No.: US 2019/0131336 A1), hereinafter as Yoon.
Regarding claim 19, the combination of Kwon and Enquist discloses the method according to claim 18, but fails to disclose before forming the encapsulation layer, further including: bonding a dummy chip onto the pixel circuit substrate by using the bonding layer, wherein the encapsulation layer covers the dummy chip.
Yoon discloses a method of forming packaging structure, before forming the encapsulation layer (before forming encapsulation portion 350) (see Fig. 11J-K and [0130-0131]), further including: bonding a dummy chip (bonding dummy chip 320) onto a pixel circuit substrate (first substrate structure 100) by using the bonding layer (using substrate structure 200), wherein the encapsulation layer covers the dummy chip (see Figs. 11J-K and [0032-0033], [0127-0128]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the packaging structure of Kwon to have the dummy chip of Yoon (dummy chip 320) because having the dummy chip would provide a way for filling in empty space in between other chips within the packaging and for improving the stress and strain within the packaging.
Regarding claim 20, the combination of Kwon and Enquist and Yoon discloses the packaging structure according to claim 19, wherein: the signal processing chip is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.